      Case 1:21-cr-00028-APM Document 46 Filed 03/01/21 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                         FOR THE District of Columbia
                              U.S. Clerk's Office

UNITED STATES OF AMERICA
                                    Plaintiff,
v.                                                Case No.: 1:21−cr−00028−APM
                                                  Judge Amit P. Mehta
SANDRA RUTH PARKER, et al.
                                    Defendant.
TYPE OF CASE:                       Criminal



                              NOTICE OF HEARING


PLEASE TAKE NOTICE OF THE FOLLOWING:
       NOTICE OF HEARING as to SANDRA RUTH PARKER (4) and BENNIE
ALVIN PARKER (5): Arraignment and Initial Appearance set for 3/4/2021 at 2:30 PM via
video conference before Judge Amit P. Mehta. The courtroom deputy will circulate
connection information to counsel. Members of the public or media may access the
hearing via teleconference by dialing the court's toll−free public access line: (877)
848−7030, access code 321−8747.(zjd)


PLACE
U.S. Clerk's Office
333 Constitution Avenue, NW
Suite 1225
Washington, DC
20001
March 1, 2021


                                                              s/ Angela Caesar, Clerk
                                                                  s/ zjd, Deputy Clerk
